EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Yunbo Guo on November 5, 2021.
 	 
3. 	The application has been amended as follows:           Please cancel claims 2, 10, 12, and 20. 	Please amend claims 1 and 11 as follows:

In the Claims

1. 	(Currently Amended)	A method comprising:
in a screen-off state, obtaining, by an electronic apparatus, a first screen-on instruction, wherein a screen of the electronic apparatus is divided into at least two screen areas by a bending axis;
determining, by the electronic apparatus, a first screen area among the at least two screen areas based on at least one of rotation speeds or rotation accelerations performed by a user at which the at least two screen areas rotate around the bending axis [[; and]], wherein the determining comprises:
obtaining, by the electronic apparatus, the rotation speeds or the rotation accelerations 
corresponding to the at least two screen areas; and 
determining, by the electronic apparatus and based on the obtained rotation speeds or 
rotation accelerations, a screen area with a smallest rotation speed or a smallest rotation acceleration as the first screen area; 
in response to determining that the at least two screen areas correspond to a same rotation 
speed or a same rotation acceleration, determining the first screen area based on at least one of included angles between the at least two screen areas and a gravitational acceleration or an image collected by a photographing apparatus on a side of one of the at least two screen areas; and
in response to determining the first screen area of the at least two screen areas, lighting up, by the electronic apparatus, the first screen area according to the first screen-on instruction, and setting a second screen area other than the first screen area to be in the screen-off state.

2. 	(Cancelled).

3. 	The method according to claim 1, wherein the obtaining, by an electronic apparatus, a first screen-on instruction comprises:
generating, by the electronic apparatus, the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X and less than a second threshold Y, 
wherein X is greater than or equal to 0 degree, and Y is less than or equal to 180 degrees.

4. 	The method according to claim 3, wherein before the generating, by the electronic apparatus, the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X, the included angle is less than or equal to X; and
wherein the generating, by the electronic apparatus, the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X comprises:
generating, by the electronic apparatus, the first screen-on instruction in response to 
detecting that the included angle increases to be greater than X.


receiving, by the electronic apparatus, a screen-on touch instruction.

6. 	The method according to claim 3, wherein after the lighting up, by the electronic apparatus, the first screen area according to the first screen-on instruction, and setting a second screen area other than the first screen area to be in the screen-off state, the method further comprises:
generating, by the electronic apparatus, a second screen-on instruction in response to detecting that the included angle is greater than Y; and
lighting up, by the electronic apparatus, the second screen area according to the second screen-on instruction.

7. 	The method according to claim 6, wherein after the lighting up, by the electronic apparatus, the second screen area according to the second screen-on instruction, the method further comprises:
generating, by the electronic apparatus, a first screen-off instruction in response to detecting that the included angle is greater than Z, wherein Z is greater than Y and less than or equal to 360 degrees; and
setting, by the electronic apparatus according to the first screen-off instruction, the second screen area to enter the screen-off state.

8. 	The method according to claim 7, wherein Y is greater than or equal to 90 degrees, and Z is greater than or equal to 180 degrees.

9. 	The method according to claim 6, wherein after the lighting up, by the electronic apparatus, the second screen area according to the second screen-on instruction, the method further comprises:

setting, by the electronic apparatus according to the second screen-off instruction, the second screen area to enter the screen-off state.

10. 	(Cancelled).

11. 	(Currently Amended) A terminal comprising:
a display; 
at least one processor; and 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instructing the at least one processor to perform operations comprising:
in a screen-off state, obtaining a first screen-on instruction, wherein a screen of the 
display is divided into at least two screen areas by a bending axis;
determining a first screen area among the at least two screen areas based on at least 
one of rotation speeds or rotation accelerations performed by a user at which the at least two screen areas rotate around the bending axis [[; and]], wherein the determining comprises:
obtaining the rotation speeds or the rotation accelerations corresponding to 
the at least two screen areas; and 
determining, based on the obtained rotation speeds or rotation accelerations, 
a screen area with a smallest rotation speed or a smallest rotation acceleration as the first screen area; 
in response to determining that the at least two screen areas correspond to a same 
rotation speed or a same rotation acceleration, determining the first screen area based on at least one of included angles between the at least two screen areas and a gravitational acceleration or an image collected by a photographing apparatus on a side of one of the at least two screen areas; and
in response to determining the first screen area of the at least two screen areas, 
lighting up the first screen area according to the first screen-on instruction, and setting a second screen area other than the first screen area to be in the screen-off state.


13. 	The terminal according to claim 11, wherein the obtaining a first screen-on instruction comprises:
generating the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X and less than a second threshold Y, 
wherein X is greater than or equal to 0 degrees, and Y is less than or equal to 180 degrees.

14. 	The terminal according to claim 13, wherein: 
before the generating the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X, the included angle is less than or equal to X; and
the generating the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X comprises:
generating the first screen-on instruction in response to detecting that the included 
angle increases to be greater than X.

15. 	The terminal according to claim 13, wherein before the generating the first screen-on instruction in response to detecting that an included angle between the at least two screen areas is greater than a first threshold X and less than a second threshold Y, the operations further comprise:
receiving a screen-on touch instruction.

16.   	The terminal according to claim 13, wherein after the lighting up the first screen area according to the first screen-on instruction, and setting a second screen area other than the first screen area to be in the screen-off state, the operations further comprise:
generating a second screen-on instruction in response to detecting that the included angle is greater than Y; and
lighting up the second screen area according to the second screen-on instruction.


generating a first screen-off instruction in response to detecting that the included angle is greater than Z, wherein Z is greater than Y and less than or equal to 360 degrees; and
setting, according to the first screen-off instruction, the second screen area to enter the screen-off state.

18. 	The terminal according to claim 17, wherein Y is greater than or equal to 90 degrees, and Z is greater than or equal to 180 degrees.

19.  	The terminal according to claim 16, wherein after the lighting up the second screen area according to the second screen-on instruction, the operations further comprise:
generating a second screen-off instruction in response to detecting that the included angle decreases from an angle being greater than or equal to Y to an angle being less than W, wherein W is less than or equal to Y and greater than X; and
setting, according to the second screen-off instruction, the second screen area to enter the screen-off state.

20. 	(Cancelled).



REASONS FOR ALLOWANCE
4. 	Claims 1, 3-9, 11, 13-19 are allowed.
5.   	The following is an examiner’s statement of reasons for allowance:
 Claims 1 and 11 are allowed because the examiner was unable to find prior art that specifically teaches “determining, by the electronic apparatus and based on the obtained rotation speeds or rotation accelerations, a screen area with a smallest 
speed or a same rotation acceleration, determining the first screen area based on at least one of included angles between the at least two screen areas and a gravitational acceleration or an image collected by a photographing apparatus on a side of one of the at least two screen areas”, in combination with the remaining claim limitations.

 	Examiner notes that Examiner has found references below. However, all of the references fail to disclose, suggest, or teach all the limitations as recited above.
 	1)     Cho et al. (US 2018/0060010 A1), “Electronic device including a plurality of touch displays and method for changing status thereof.” An electronic device including a plurality of touch displays detects a rotation of the electronic device and determines the rotation values including the rotation speed, acceleration, and angular velocity. The electronic device changes each of a first touch panel and a first display panel from an on state to an off state and changes each of a second touch panel and a second display panel from the off state to the on state based on at least one rotation value received from the rotation detection sensor when the electronic device turns on a virtual axis. See at least pars. 78, 100-102, and 119-122.
	2)     Kim et al. (US 2016/0195938 A1), “Bendable user terminal device and method for displaying thereof." A bendable user terminal device provided with a flexible display controls the flexible display to display information on a first area while the user terminal device is maintained in a bent state based on a detected bending state of the user terminal device, and, in response to the user terminal device changing from the 
	3)    IN et al. (US 2017/0309226 A1), “Flexible display device and method for compensating image of flexible display device." A flexible display device according to example embodiments includes a rollable display panel, a housing accommodating the rollable display panel in a rolled state and including an opening portion through which the rollable display panel is pulled out, an optical sensor disposed at the opening portion and configured to detect luminance of the rollable display panel while the rollable display panel is rolled or unrolled, a controller configured to compensate image data based on detection data generated by the optical sensor, and a display panel driver configured to control a display of rollable display panel. The flexible display device controls a display panel device such that pixels in a detection region emit light in synchronization with a rolling speed of the rollable display panel and unrolling speed of rollable display panel. See at least pars. 51, 54, and 81.
	4)    Disano et al. (US 2018/0356904 A), “Inference of an intended primary display of a hinged mobile device." A hinged device including multiple displays detects a physical movement of at least one of the displays and determines the display as an intended primary display based on an angle between the displays. See at least pars. 40, 50, 70, and 75-76. 
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144